                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

JONI LEE ELLISON                                                                         PLAINTIFF

V.                             CIVIL ACTION NO. 2:17-cv-2216-MEF

NANCY A. BERRYHILL, Acting
Commissioner Social Security Administration                                            DEFENDANT

                                       FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying her

claim for disability benefits. The parties have consented to entry of final judgment by the United

States Magistrate Judge under the provisions of 28 U.S.C. § 636(c). The Court, having reviewed

the administrative record, the briefs of the parties, the applicable law, and the parties having waived

oral argument, finds as follows, to-wit:

       Consistent with the Court’s ruling from the bench, the decision of the Commissioner of

Social Security is reversed and remanded for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g).

       The Court does not find substantial evidence to support the ALJ’s RFC determination in

this case. Accordingly, remand is necessary to allow the ALJ to reconsider the Plaintiff’s ability

to sit for six hours out of an eight-hour workday. If, on remand, the ALJ determines the Plaintiff

can perform the exertional requirements of sedentary work, the ALJ is directed to provide specific

reasons for disregarding the plethora of medical source evidence to the contrary.

       IT IS SO ORDERED AND ADJUDGED on this 23rd day of October 2018.

                                                       /s/ Mark E. Ford
                                                       HON. MARK E. FORD
                                                       UNITED STATES MAGISTRATE JUDGE
